Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed February 21st, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the statement lists a non-patent literature document “Notice of Allowance received for Israeli Patent Application …”  No copy of such a document was included with the IDS, rather a copy of  a document title “Re: Notice of Defects in Patent Application No. 253550” is included.  
It has been placed in the application file, but the information referred to therein has not been considered
Amendments
This action is in response to the amendments filed May 6th, 2020.  Claims 1, 26, and 28 are amended.  Claims 25, 27, 32, 33, and 35-37 are cancelled.  Claims 1, 2, 16, 18-24, 26, and 28 were pending.  The amendments have been entered.  In a further examiner’s amendment to put the application in condition for allowance, which was agreed upon between the examiner and applicant in a phone conversation on May 21st, 2021, Claims 1 and 23 are amended and Claims 2, 22, and 24 are cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Priti Phukan on May 21st, 2021 and was also emailed to the examiner.
The application has been amended as follows, in order to precisely state the novelty of the invention and to remove dependent claims which, after the amendments, no longer narrowed the claim upon which they depended. 
Claim 1:	A method of predicting treatment outcome for a patient having high-grade bladder cancer, comprising:
obtaining a plurality of omics data from the patient, wherein the omics data comprises RNA transcription values 
generating a plurality of different models using a plurality of respective different machine learning algorithms and a priori omics data;
determining an accuracy gain metric for each of the plurality of different models;
using the accuracy gain metric for each of the plurality of different models to select a single model from the plurality of different models for prediction of the treatment outcome of high grade bladder cancer treatment, or selecting a single model from the plurality of different models on the basis of a previously determined accuracy gain metric for prediction of the treatment outcome of high grade bladder cancer treatment;
calculating, by an analysis engine, a prediction outcome using the single model and the plurality of omics data from the patient;
wherein the step of calculating comprises a step of selecting features of the single model having minimum absolute predetermined weights, wherein the selected features consist of RNA transcription values for genes consisting of PCDHGA4, PCDHGB1, HSP90AB2P, SPAG9, DDI2, TOP1P2, AGAP1, BBS9, FNIP2, LOC647121, NFIC, TGFBRAP1, EPRS, C9orf129, SARS, RBM28, NACC2, GTPBP5, PRKAR2A, CDK8, FAM24B, CRK, RAB2A, SMAD2, ELP2, WWP1, KIF5B, RPL39, PSEN1, SURF4, TTC35, TOM1, TES, VWA1, GOLGA2, ARHGAP21, FLJ37201, KIAA1429, AZIN1, SCAMP2, H1F0, PYCR1, SEC24D, FLNB, PATL1, HDLBP, RRBP1, OXR1, GLB1, NPEPPS, KIF1C, DDB1, and GSN,
wherein the accuracy gain metric and the previously determined accuracy gain metric is selected from the group consisting of accuracy gain, accuracy gain distribution, an area under curve metric, an R2, a p-value metric, a silhouette coefficient, and a confusion matrix,
wherein the accuracy gain is calculated by comparison of a correct prediction percentage using a validation data set against a percentage of occurrence of a majority classifier, and
wherein the accuracy gain metric of the single model is within the upper quartile of all models.

Claim 2: (Canceled)
Claim 22: (Canceled) 
Claim 23:  The method of claim 1 
Claim 24: (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claim, including at least: 

In Claim 1:  
… calculating, by an analysis engine, a prediction outcome using the single model and the plurality of omics data from the patient;
wherein the step of calculating comprises a step of selecting features of the single model …, wherein the selected features consist of RNA transcription values for genes consisting of PCDHGA4, PCDHGB1, HSP90AB2P, SPAG9, DDI2, TOP1P2, AGAP1, BBS9, FNIP2, LOC647121, NFIC, TGFBRAP1, EPRS, C9orf129, SARS, RBM28, NACC2, GTPBP5, PRKAR2A, CDK8, FAM24B, CRK, RAB2A, SMAD2, ELP2, WWP1, KIF5B, RPL39, PSEN1, SURF4, TTC35, TOM1, TES, VWA1, GOLGA2, ARHGAP21, FLJ37201, KIAA1429, AZIN1, SCAMP2, H1F0, PYCR1, SEC24D, FLNB, PATL1, HDLBP, RRBP1, OXR1, GLB1, NPEPPS, KIF1C, DDB1, and GSN …


	When taken in context the claims as a whole were not uncovered in the prior art, i.e. the dependent claims are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN M SMITH/Primary Examiner, Art Unit 2122